Day, J.
— We can conceive of no substantial reason for refusing to allow, under the circumstances of this case, the prosecuting witness to sign the information. The affidavits show clearly that the information was in fact sworn to; and that the omisssion of the signature occurred through mere inad*377vertence. The amendment would in no -way prejudice the defendant or compromise his rights.
An information stands upon different grounds from an indictment, and is amendable. Bishop’s Criminal Procedure, Yol. 1, § 6,11, and cases cited; State v. Weare, 38 N. Y., 319, and cases cited.
The court erred we think, in refusing the amendment, and in dismissing the action.
Beversed.